UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7720



WILLIAM F. ALLEN, JR.,

                                            Plaintiff - Appellant,

          versus


STATE OF WEST VIRGINIA; KENNETH L. GORBY, Mag-
istrate; FRAY QUEEN, JR., Magistrate; JAMES
TERRANGO, Magistrate; PERRI JO DECHRISTOPHER,
Assistant   Prosecuting   Attorney;  JOHN   W.
HAWKINS, Deputy Sheriff; A. F. MARANO, Deputy
Sheriff; SHAWN MORGAN; PAUL FURBEE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-98-156)


Submitted:   February 11, 1999         Decided:     February 25, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William F. Allen, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William F. Allen, Jr., appeals the district court’s order dis-

missing his 42 U.S.C. § 1983 (1994) complaint as frivolous under 28

U.S.C.A. § 1915(e)(2)(B) (West Supp. 1998).   We have reviewed the

record and the district court’s opinion and find that this appeal

is frivolous.   Accordingly, we dismiss the appeal on the reasoning

of the district court.   See Allen v. West Virginia, No. CA-98-156

(N.D.W. Va. Nov. 4, 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2